Citation Nr: 1125567	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable disability rating for psoriatic arthritis of the bilateral hands.

2.  Entitlement to an initial compensable disability rating for psoriatic arthritis of the bilateral feet.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Hartford, Connecticut Regional Office (RO).  

In October 2010, the Veteran, accompanied her authorized representative, appeared at a videoconference hearing in Hartford, Connecticut held before the below-signed Veterans Law Judge sitting in Washington, D.C. A transcript of that hearing has been associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on her part.


REMAND

During the October 2010 hearing, the Veteran indicated that she received all of her medical care, including treatment for the conditions at issue in this appeal, through TRICARE and was last treated in April or May 2010.  However, no treatment records appear within the claims file.  VA has an obligation to seek these records.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The Veteran has also indicated that her arthritic symptoms have worsened.  The report of the last examination of record, dated July 2009, reflects that the Veteran, at that time, had full ranges of motion and denied flare-ups.  However, in a September 2009 statement she, through her authorized representative, contended that she experienced limited range of motion in her hands and feet.  She also testified in October 2010 that she experiences flare-ups.  A veteran is entitled to a new VA examination where there is evidence, including her reports that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).    

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  Take the necessary steps to obtain all records of the Veteran's treatment for psoriatic arthritis through TRICARE.  

If the Veteran fails to provide any necessary authorizations to obtain records, she should be advised that she may submit the records herself.

If the agency of original jurisdiction (AOJ) is unsuccessful in obtaining any records identified by the Veteran, inform her and of the efforts made to obtain the records.

2.  After obtaining the pertinent treatment records, schedule the Veteran for a VA examination, to ascertain the severity of her service-connected arthritis disabilities.  The following considerations will govern the examination:

a. The claims folder, and a copy of this remand, should be reviewed by the examiner, who must acknowledge such review.  

b. The examiner must assess the severity of the Veteran's arthritis (to include ranges of motion, and frequency of any flare-ups) and, to the extent possible, the examiner should also provide an assessment of any resulting limitation of occupational functioning.  

The examiner should report the ranges of affected motion, and note whether motion is further limited by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves. These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should note the point in the ranges of motion, if any, when pain becomes apparent.

c. The examiner should address whether there are constitutional manifestations of arthritis associated with joint involvement that are totally incapacitating; whether there are less severe manifestations with weight loss, anemia, severe impairment of health; or whether there is definite impairment of health supported by objective findings on examination.  

d. The examiner should note the frequency and length of any incapacitating episodes.  

e. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  These findings are needed to evaluate the Veteran's disability in accordance with the criteria contained in the schedule for rating disabilities.

2.  The AOJ should review the examination report to insure that it contains all the findings asked for in this remand.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


